DETAILED ACTION
Status of Application
Claims 18-20 have been examined in this application. Claims 21-37 are withdrawn. Claims 1-7 are cancelled. Claims 18-21 are amended. This is a Final Office Action in response to Arguments and Amendments filed on 10/13/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Response to Arguments
On p. 16 of Arguments, filed 10/13/2021, Applicant argues in response to the 103 rejection of Claim 18. Applicant argues that Skilton discloses a single vehicle system that uses a star tracker and a GPS system to error correct its own position and that the combination of references does not disclose or teach a non-GPS/satellite based two vehicle system for determining an absolute position of a second vehicle. It is noted that the claims do not state that the vehicles need require an absence of a GPS device. There is nothing in the claim language that excludes vehicles which also employ a GPS to 
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 was withdrawn in the Non-Final Office action filed 7/14/2021. The current amendment to Claim 21 should be added as a new claim to be fully considered, and previous Claim 21 should remain as it was when withdrawn. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel (DE 102013003588A1 - Translation used for citation purposes) in view of Skilton et al. (US 2020/0025571 A1).
Claim 18, Siegel discloses a method of determining an absolute position of a second vehicle (Examiner’s note: For the sake of clarity, F1 = Second vehicle and F2 = First Vehicle), the method comprising: 	determining an absolute position of a first vehicle (Fig. 2; [0035]; a2 is known);	providing, from the first vehicle to a relative navigation system on the second vehicle (Examiner’s notes: the different claimed systems read on different processes within the respective vehicle’s processing system. Moreover, Skilton et al. discloses separate units which use an inertial reference system (items 110) and a navigation system which corrects the relative navigation system (item 115, 160, 170)), at least one signal capable of being used to determine relative positioning (r21), wherein the relative navigation system of the second vehicle is capable of determining a relative position of the second vehicle in respect to the first vehicle by virtue of the first vehicle providing the at least one signal to the relative navigation system on the second vehicle ([0035] Verifying r21 with r12 reads on the limitation), a signal including at least the absolute position of the first vehicle (a2 sent to F1).	Siegel does not disclose that the absolute position (a2) and the at least one signal capable of being used to determine relative positioning (r21) are the same signal (i.e. “the at least one signal including at least the absolute position of the first”). Siegel discloses that r21 and a2 are sent at a relative same time ([0032]; Fig. 2) and that the two pieces of data are necessarily used in combination; therefore, their reception at substantially the same time is important in determining real-time position determination. Moreover, the BRI of a single signal may include a stream of data that contains a plurality of different data points. A single signal may have an extended duration over time, with multiple pieces of data being sent. Therefore, it would have been obvious to call the relative and absolute positions sent from the second vehicle to the first vehicle as being a single signal because Siegel discloses them as 	Siegel further discloses:	determining, on the relative navigation system on the second vehicle, a first relative position between the first vehicle and the second vehicle using the at least one signal ([0035]; Verifying r12 with r21); and 	determining, using an inertial reference system on the second vehicle, an absolute position estimate of the second vehicle using at least the absolute position of the first vehicle ([0035])	Siegel does not disclose:	receiving, on an inertial reference system on a first vehicle, image data from a vision system mounted on the first vehicle;	determining, on the inertial reference system on the first vehicle, an absolute position of the first vehicle using at least positions of stars in the image data (In other words, Siegel does not disclose the claimed particularities of how the first vehicle determines its absolute location. Examiner’s note: See above for how Siegel discloses determining an absolute position of the first vehicle via a satellite).	However, Skilton et al. teaches:	receiving, via an inertial reference system on a second vehicle, image data from a vision system mounted on the second vehicle ([0059]);([0059]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siegel to provide the aforementioned limitations taught by Skilton et al. with the motivation of improving the accuracy of position determining and navigation (Background).

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art Siegel (DE 102013003588A1) teaches a system comprising two vehicles, where one vehicle sends its absolute position and a relative position to a second vehicle, wherein the second vehicle then determines a relative position using the first vehicle’s relative position, and wherein the second vehicle determines its absolute position using the absolute position of the first vehicle and relative position determined by the second vehicle.
The prior art Skilton et al. (US 2020/0025571 A1) teaches that star positions in image data obtained from a vision system can be used to determine a position of a vehicle and matching terrain data with image based sensors in correcting positioning data in an aircraft ([0051]).
The prior art Pan (US 2018/0284293) teaches that a camera can be used to correct a relative position using a target region in an image frame, which may be terrain data. 
Siegel, Skilton et al., and Pan do not teach the following limitations in combination with the claim limitations of Claim 18: providing the absolute position of the second vehicle to a vision based navigation system of the second vehicle; restricting, based on the absolute position of the second .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619